1    NICHOLAS A. TRUTANICH
     United States Attorney
2    District of Nevada
     Nevada Bar No. 13644
3    PATRICK BURNS
     Nevada Bar No. 11779
4    United States Attorney’s Office, District of Nevada
     501 Las Vegas Boulevard South, Suite 1100
5    Las Vegas, Nevada 89101
     (702) 388-6336/Fax: (702) 388- 6418
     John.P.Burns@usdoj.gov
6
     Representing the United States of America
7
                              UNITED STATES DISTRICT COURT
8
                                   DISTRICT OF NEVADA
9                                         -OOO-
      UNITED STATES OF AMERICA,
10
                                   Plaintiff,           CASE NO: 2:17-cr-00080-APG-CWH
11
         vs.
                                                        STIPULATION TO CONTINUE
12
      JAMES MCMILLAN,                                   SENTENCING
13                             Defendant.

14
               It is hereby stipulated and agreed, by and between Nicholas A. Trutanich, United
15
     States Attorney, through Patrick Burns, Assistant United States Attorney, and Brian Pugh,
16
     Assistant Federal Public Defender, counsel for Defendant James McMillan, that the
17
     sentencing hearing date in the above-captioned matter, previously scheduled for June 13,
18
     2019, at 10:30 a.m., be vacated and continued until a time convenient to the Court, but no
19   sooner than July 15, 2019.
20             This Stipulation is entered into for the following reasons:

21             1.     Counsel for the government is scheduled to be out of the jurisdiction on the

22   current sentencing date, June 13, 2019.

23             2.     Defendant McMillan is out of custody and does not oppose this request. To
 1   accommodate his work schedule, the parties request that the sentencing be set no earlier than

 2   July 15, 2019.

 3          3.        This request is made in good faith and not for purposes of delay.

 4          4.        This is the eighth request for a continuance of the sentencing.

 5
     Dated this 30th day of May, 2019
 6
                                                          NICHOLAS A. TRUTANICH
                                                          United States Attorney
 7

 8          /s/                                                 /s/
     By: _______________________                          By:____________________
 9       BRIAN PUGH                                         PATRICK BURNS
         Counsel for Defendant McMillan                     Assistant United States Attorney
10

11

12

13

14

15

16

17

18

19

20

21

22

23                                                2

24
 1                           UNITED STATES DISTRICT COURT
 2
                                  DISTRICT OF NEVADA

 3
      UNITED STATES OF AMERICA,
 4
                                   Plaintiff,          CASE NO: 2:17-cr-00080-APG-CWH
 5       vs.

 6    JAMES MCMILLAN,
                                                                  FINDINGS OF FACT
 7                             Defendant.

 8
               Based on the pending Stipulation of counsel, and good cause appearing therefore, the
 9
     Court finds that:
10
               1.     Counsel for the government is scheduled to be out of the jurisdiction on the
11
     date for sentencing in this matter.
12
               2.     Defendant McMillan is out of custody and does not oppose this request. To
13
     accommodate his work schedule, the parties request that the sentencing be set no earlier than
14
     July 15, 2019.
15
               3.     This is the eighth request for a continuance of sentencing.
16
                                                  ORDER
17
               IT IS FURTHER ORDERED that the sentencing in United States v. James McMillan,
18
     2:17-cr-00080-APG-CWH, previously scheduled for June 12, 2019 at 10:30 a.m. is vacated
19                        July 18, 2019 at 10:30 a.m. in Courtroom 6C.
     and continued until ______________________.
20
     Dated this 31st       May
                ___day of ___________, 2019
21
                                                          By: _______________________
22                                                           HON. ANDREW P. GORDON
                                                             U.S. DISTRICT COURT JUDGE
23                                                3

24
 1                                     Certificate of Service

 2         I, Patrick Burns, hereby certify that I am an employee of the United States Department

 3   of Justice, and that on this day I served a copy of the following: STIPULATION TO

 4   CONTINUE SENTENCING, upon counsel for all defendants appearing in this matter via

 5   the CM/ECF system, by electronically filing said document.

 6

 7   Dated: May 30, 20179

 8                       /s/ Patrick Burns
                         PATRICK BURNS
 9                       Assistant United States Attorney
                         District of Nevada
10

11

12

13

14

15

16

17

18

19

20

21

22

23                                            4

24
